Wabner, Judge,
dissenting.
Trowbridge, Dwight & Company, with other creditors residing in this State, filed a bill against the administratrix of C. W. Rawson, deceased, to marshal the assets of that estate, Trowbridge, Dwight & Company claiming to be mortgage creditors of the intestate. Mrs. Rawson, the administratrix, filed her answer in the nature of a cross-bill, claiming dower, one year’s support for herself, and a homestead for her children, out of the intestate’s estate, and obtained an injunction against the complainants in the original bill. Trowbridge, Dwight & Company filed their petition, as non-resident cred-tors, to remove the suit from the State Court to the Circuit Court of the United States, under the provisions of the Acts of Congress, of 1866 and 1867. In my judgment, the Court below should have granted the order for the removal of the suit, as was held by this Court in Stewart & Cutts vs. Mordecai, 40th Georgia Reports, 1.